Motion Granted and Order filed December 13, 2019




                                 In The

                 Fourteenth Court of Appeals
                              ____________

                          NO. 14-17-00930-CV
                              ____________

 ELAINE T. MARSHALL, INDIVIDUALLY, ELAINE T. MARSHALL, AS
      TRUSTEE OF THE HARRIER TRUST, ET AL., Appellants

                                   V.

                   PRESTON MARSHALL, Appellee
                              ____________

                  On Appeal from Probate Court No. 4
                         Harris County, Texas
                  Trial Court Cause Nos. 365,053-404


                              ____________

                          NO. 14-18-00094-CV
                          NO. 14-18-00095-CV
                              ____________

   ELAINE T. MARSHALL, AS EXECUTOR OF THE ESTATE OF E.
               PIERCE MARSHALL, ET AL, Appellant

                                   V.
                         PRESTON MARSHALL, Appellee
                                   ____________

                        On Appeal from Probate Court No. 4
                               Harris County, Texas
                 Trial Court Cause Nos. 365,053-401 and 365,053-402

                                     ORDER

      On December 12, 2019, appellant Elaine Marshall filed an emergency motion
in appeals 14-18-00094-CV and 14-18-00095-CV to stay “any further proceedings
in [probate cause number 365,053-404] involving [appellee Preston Marshall’s]
Motion for Temporary Relief Compelling Distributions. Appellant E. Pierce
Marshall, Jr. joined Elaine’s motion on December 13, 2019. We are not required to
wait 10 days before considering an emergency motion. See Tex. R. App. P.
10.1(a)(3).

      We conclude the motion should be granted. We also conclude any
proceedings by the probate court in cause number 365,053-404 regarding Preston’s
motion for temporary relief compelling distributions would interfere with the relief
sought in appeal number 14-17-00930-CV.

      Accordingly, we GRANT the emergency motion in appeals 14-18-00094-CV
and 14-18-00095-CV. In order to preserve the parties’ rights until disposition of
appeal 14-17-00930-CV, on our own motion under the authority of Texas Rule of
Appellate Procedure 29.3, we STAY any further proceedings in cause number
365,053-404 regarding Preston’s motion for temporary relief compelling
distributions.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.

                                         2